DETAILED ACTION
This Office action is a First Office Action on the Merits for application 16075277.  Claims 1-9 are pending, and have been examined. Claims 1-9 have been rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:



Claims 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “A stent length estimation program,” which is pure software, and thus does not fall into one of the four categories of patent eligible subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The following limitations invoke 35 U.S.C. 112(f):
CLAIM 1:
an implantation start position specifying means for receiving, from a user, a designation of an implantation start position of an aneurysm treatment stent which is formed by helicoidally braiding a plurality of metal wires, and specifying the implantation start position of the stent on a three-dimensional blood vessel image which represents a three-dimensional shape of a blood vessel;
an implantation direction specifying means for receiving a designation of an implantation direction of the stent from the user, and specifying the implantation direction of the stent on the three-dimensional blood vessel image; 
a stent specification specifying means for specifying a diameter of the stent after expanded, a length of the stent after expanded, the number of wires of the stent, and a pitch length of the wires of the stent after expanded as a specification of the stent; and 
an implanted stent length calculating means for calculating a length of the stent which is implanted and expanded along with a blood vessel diameter on the basis of the specification of the stent specified by the stent specification specifying means and the blood vessel diameter of the blood vessel in the implantation direction specified by the implantation direction specifying means from the implantation position start position specified by the implantation start position specifying means.

CLAIM 7:
receiving, by an implantation start position specifying means from a user, a designation of an implantation start position of an 
receiving, by an implantation direction specifying means, a designation of the implantation direction of the stent from the user and specifying the implantation direction of the stent on the three-dimensional blood vessel image; 
specifying, by a stent specification specifying means, a diameter of the stent after expanded, a length of the stent after expanded, the number of wires of the stent, and a pitch length of the wires of the stent after expanded as a specification of the stent; and 
calculating, by an implanted stent length calculating means, a length of the stent which is implanted and expanded along with the blood vessel diameter on the basis of the specification of the stent which is specified by the stent specification specifying means and a blood vessel diameter of the blood vessel in the implantation direction which is specified by the implantation direction specifying means from the implantation start position specified by the implantation start position specifying means. 

The limitations are supported in the specification at least as follows (see U.S. Patent Application Publication 20190038359).
[0023] ... FIG. 1 illustrates a configuration of an embodiment in a case where a personal computer is used as the stent length estimation device 100. The stent length estimation device 100 includes an operation member 101, a connection interface 102, a control device 103, a recording device 104, and a display device 105. 

[0045] The control device 103 receives a designation of the implantation start position and an implantation direction from a user (for example, the operator) who is an operator of the stent length estimation device 100 on the three-dimensional blood vessel image displayed by the display device 105. For example, the user uses a mouse to click a point corresponding to the implantation start position in the blood vessel on the three-dimensional blood vessel image. Next, the user clicks a position in the implantation direction of the stent from the implantation start position. Therefore, the implantation start position and the implantation direction of the stent can be designated. The control device 103 can specify the first point, which is firstly clicked by the user, as the implantation start position of the stent, and can specify a direction toward the second point secondly clicked by the user from the first point as the implantation direction of the stent. 
[0046] FIG. 3 is a diagram schematically illustrating a method of specifying the implantation start position and the implantation direction of the stent. For example, in a case where the user clicks a point 3c after clicking a point 3b on the blood vessel 3a, the control device 103 specifies the point 3b as the implantation start position, and specifies a direction from the point 3b toward the point 3c (that is, a left direction) as the implantation direction. In addition, in a case where the user clicks a point 3d after clicking the point 3b on the blood vessel 3a, the control device 103 specifies the point 
[0047] The control device 103 specifies a specification of the stent used in treatment. The specification of the stent required for the process in the embodiment includes a diameter D.sub.0 when the stent is expanded, a length L.sub.0 when the stent is expanded, the number of wires N of the stent, and a pitch length p.sub.0 when the stent of wires forming the stent is expanded. The control device 103 specifies these values as the specification of the stent. The number of wires N of the stent is N=48 for example. In the embodiment, the specification of the stent is registered in the recording device 104 in advance. The control device 103 may read the registered specification and specify the values, or may specify the values by receiving a user's input. 
[0052] Herein, the description will be given about a method of obtaining a length of the stent after expanded according to the blood vessel diameter of the patient on the basis of the specification of the stent. The length of the stent after expanded according to the blood vessel diameter of the patient can be calculated using the following Expression (5). First, the calculation for deriving Expression (5) will be described.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 6, 9 are rejected under 35 U.S.C. 112(b) or 
Regarding claims 3, 6, 9, the claims recite the term, “fine sections,” which is a relative term which renders the claim indefinite.  The term "fine sections" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Larrabide (U.S. Patent Application Publication 20160232659) in view of Sadasivan (U.S. Patent Application Publication 20120310611) further in view of Janardhan (U.S. Patent Application Publication 20150374483).
Regarding independent claims 1, 4, 7, and using claim 7 as an example:
Larrabide teaches:
receiving, by an implantation start position specifying means from a user, a designation of an implantation start position of an aneurysm treatment stent which is formed by helicoidally braiding a plurality of metal wires and specifying the implantation start position of the stent on a three-dimensional blood vessel image which represents a three-dimensional shape of a blood vessel  (Figure 6, helicoidal braiding of stent,

    PNG
    media_image1.png
    194
    759
    media_image1.png
    Greyscale

and braided metal wires,
[0010] Braided stents are manufactured by braiding (interweaving) wires of a thin metallic material according to different braiding patterns.

and aneurysm treatment stent,
[0013] Stents are often used for the treatment of intracranial aneurysms (IA), a sector in which there are various types of braided stents.

And 3 dimensional blood vessel image shape,
[0037] In the method of the present invention, the vascular structure in which the stent will be positioned must be provided in the form of a three-dimensional surface. Said three-dimensional surface of ,
And position  the start position in the 3D vascular structure,
[0029] b) obtain the three-dimensional centreline of the vascular structure in which the stent will be placed; 
[0030] c) define the exact location of the starting point at which said stent will be placed in said vascular structure;
); 

receiving, by an implantation direction specifying means, a designation of the implantation direction of the stent from the user and specifying the implantation direction of the stent on the three-dimensional blood vessel image   (the 3D centerline is the implantation direction, and providing the exact location to start designates the direction,

[0030] c) define the exact location of the starting point at which said stent will be placed in said vascular structure;
); 

specifying, by a stent specification specifying means, a radius braiding angle the nominal radius is equivalent to the diameter of the stent after expanded, the nominal length is the length after expanded, 
[0062] FIG. 5 shows a braided stent in the expanded and unconstrained state and both the nominal length -6- and the nominal radius -7- are indicated.
the braiding angle is equivalent to a pitch length, and the number of wires is recited,
[0061] FIG. 4 shows the helicoidal distribution of the wires of a braided stent, including the path of a wire marked -10-, the length of the device -11-, the braiding angle -12-, the number of wires -13- and the radius -14-. 
); and 

calculating, by an implanted stent length calculating means, a length of the stent which is implanted and expanded along with the blood vessel diameter on the basis of the specification of the stent which is specified by the stent specification specifying means (paragraph [0047], the length of the implanted stent is calculated after positioning along the blood vessel diameter,
[0047] f) ... and this sum will be the final length of said stent after it is positioned.
paragraph [0064], figs 7A and 7B show the length of the stent after expended along the blood vessel diameter,
[0064] ... FIGS. 7b) and c) show different stents positioned in the same initial position of the same 

    PNG
    media_image2.png
    793
    973
    media_image2.png
    Greyscale

)
 and a blood vessel diameter of the blood vessel in the implantation direction which is specified by the implantation direction specifying means from the implantation start position specified by the implantation start position specifying means paragraph [0064], the highlighted text teaches specifying the blood vessel diameter on the centerline,
[0064] In FIG. 7a) the cross section of a vessel is observed, in which the following may be distinguished: the centreline of the vessel -26-, the minimum radius of the cross section of the vessel -29-, the maximum radius of the cross section of the vessel -30-, the cross sectional area of the vessel -31-, the perimeter of the cross section of the vessel -32- and the maximum inscribed sphere radius of the vessel -33- (the minimum distance from the centreline to the surface of the vascular structure).
).

Larrabide does not specifically teach:


Sadasivan teaches:
paragraph 0009, simulation uses diameter which means that it is specified,
[0009] In embodiments of the present invention, a numerical-based simulation is provided which accurately simulates a deployed length of a device, e.g., a braided flow diverter, within a cavity, e.g., a vascular segment. In an embodiment, the simulation is based on three device parameters: diameter, length, and braiding angle.
) 
Janardhan teaches:
figure 8P, shows pitch length of a stent,

    PNG
    media_image3.png
    488
    602
    media_image3.png
    Greyscale

And paragraphs 0684-0685,
[0684] FIG. 8P is a schematic side elevational view of yet still another example embodiment of a distal portion 4200 of a vascular treatment device, for example of the distal portion 100 of the device 10, 20, 30, or 40. The distal portion 4200 includes, in an expanded state, a proximal neck 70 and a cylindrical wide-mouthed textile structure 75 including shape-memory filaments and radiopaque filaments. The textile structure 75 expands radially outwardly from proximal to distal, and then 
[0685] The distance between two similarly situated points on a sine wave (e.g., a first intersection of a sine wave and the central longitudinal axis of the distal portion and the next intersection of the sine wave with the central longitudinal axis after forming a peak and a trough, the distance between a first peak of a sine wave and the next peak of the sine wave, the distance between a first trough of the sine wave and the next trough of the sine wave, etc.) is called the pitch or period or wavelength or cycle of the sine wave.
And paragraphs 0851, a pitch is a length,
[0851] ... Can have no pitch (straight wires) or pitch (length to complete a circumference). 

) 

The art of Larrabide is directed to stents.
The art of Janardhan is directed to stents.
The art of Sadasivan is directed to stents.

The motivation to use the teachings of Sadasivan with the art of Larrabide would have been the numerous benefits recited in Sadasivan including (paragraph 0014):
[0014] In embodiments of the present invention, the structural composition of a flow diverter makes it difficult for the treating physician to predict exactly where the proximal aspect of the device will land inside the artery once the physician releases it into the artery, and so an algorithm has been developed which calculates the location of the device inside the artery before the physician or user begins to release it. This information can be displayed in a three dimensional and interactive format on a monitor screen already being used by the physician or other user during treatment. The user can used this to reevaluate or confirm the location at which the physician or user wants to begin releasing the device. The user can also use this to optimize device sizing.
The motivation to use the teachings of Janardhan with the art of Larrabide would have been the numerous benefits recited in Sadas Janardhan including (paragraph 0595):
[0595] The positioning or spacing of the bulbs may be beneficial for certain vessel sizes and/or clot locations, material, and/or sizes.
Therefore, because the references are analogous art, and there is motivation to combine the teachings, it would have been obvious to the ordinary artisan before the effective filing date to use the teachings of Sadasivan and the teachings of Janardhan with the teachings of Larrabide to obtain the claimed invention.

Regarding claims 2, 5, 8, and using claim 8 as an example:
Larrabide teaches:
paragraph [0064], figs 7A and 7B displays the start position and end position of the stent in the 3D blood vessel, 
[0064] ... FIGS. 7b) and c) show different stents positioned in the same initial position of the same vessel and detail the fact of using a short -15- or long -16- device in a vessel-type structure -24-, the presence of ramified vessels -17-, the nominal lengths -18- and -20-, the final lengths -19- and -21-, the centreline of the vessel -26- and the initial position for positioning the stent -27-.

    PNG
    media_image2.png
    793
    973
    media_image2.png
    Greyscale

The specification of the start position and direction and length are taught as shown in claim 7 above. 
). 

Regarding claims 3, 6, 9, and using claim 9 as an example:
Larrabide teaches:
wherein the implanted stent length calculating means divides the blood vessel into fine sections on the three-dimensional blood figure 8, shows the blood vessel divided into fine sections of the 3D image, with a calculation of the length of each fine section, and a total length by summing the lengths of the fine sections,

    PNG
    media_image4.png
    476
    795
    media_image4.png
    Greyscale

Paragraphs 0041-0047 directly teach the limitation,
[0041]  ... For this specific embodiment, the method for determining the final length of a stent of the present invention comprises the following steps: 
a) obtain the three-dimensional centreline of the vascular structure in which the stent will be positioned; 
[0043] b) define the exact location of the starting point at which the stent will be positioned in said vascular structure; 
[0044] c) divide said centreline of the vascular structure obtained in step b) into small segments; 
[0045] d) determine the descriptor parameters of the morphology of said vascular structure for the first segment which starts out from said starting point at which said stent will be positioned in said vascular structure; 
[0046] e) calculate the length of the stent for said first segment using the indicator ratio given by the manufacturer of said stent; 
[0047] f) subtract said segment length calculated in step e) from the nominal length of the stent in order to obtain a new nominal length; if said new nominal length is different from 0 then steps d) to f) will be repeated for the segment contiguous with the preceding segment; if the new nominal length is approximately 0, all the distances of each segment will be added together, and this sum will be the final length of said stent after it is positioned.

).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 


[0008] This foreshortening effect is troublesome because it is not easy to determine the exact dimension of this foreshortened length 2d. The physician must make this calculation based on the material of the stent, the body vessel being treated, and the expected diameter of the stent when properly deployed in the lumen of the body vessel. For example, the foreshortened length 2d will vary when the same stent is deployed in vessels having different diameters at the region of deployment.

Ishii (U.S. Patent Application Publication 20020143390) teaches:
[0049] Further, the protruding portions 5 of the first ribbon-like body 21 are connected to the protruding portions 51 of the second ribbon-like body 22 by the connecting member 7 by way of the non-protruding portions 6 of the first ribbon-like bodies 21 adjacent thereto. The connecting position is determined such that the spiral pitch of the ribbon-like bodies does not change whether the stent is expanded or contracted, so that the stent length remains substantially the same. Thus, there is no need to perform length calculation before and after the expansion or contraction of the stent.

Ignacio Larrabide et al., “Fast virtual deployment of self-expandable stents: method and in vitro evaluation for intracranial aneurysmal stenting,” 2012, Medical Image Analysis, volume 16, pages 721-730; teaches calculating a foreshortened stent length.
Redel (U.S. Patent Application Publication 20070135707) teaches: calculating foreshortened stent length in a vessel,
This analysis takes into account the degree of shrinkage of the stent that can be expected during stent expansion. ... 
[0026] The computer then displays the simulation results by showing the virtual representation of the stent within the displayed planning image.


Choi (U.S. Patent Application Publication 20160217375) teaches:
[0053] That is, when the computation unit 130 receives a stent implantation target location from a user based on the acquired image, the computation unit 130 performs simulation regarding each of the plurality of types of stents for the received target location, and computes a fitness score for each of the stents. In this case, the plurality of types of stents may refer to stents that differ in size, shape, material, strength, flexibility, and/or an atmospheric condition when the stent is inflated.



[0055] At step 255, the method 200 includes the clinician conducting the therapy based on the assessment of the patient's vasculature. For example, the clinician can conduct a PCI using one or more parameters (e.g., length, diameter, position) of a stent determined using the three-dimensional model of the vessel anatomy. For example, the length and/or diameter measurements of the vessel carried out on the graphical representation can be used to select the one or more parameters.
[0062] At step 355, the method 300 includes receiving a user input to insert a virtual/simulated stent in the graphical representation of the anatomy... In other embodiments, one or more parameters can be specified and/or changed by the clinician. PCI planning with simulated stent(s) is described in, for example, in U.S. Provisional Application No. 62/080,023, "PERCUTANEOUS CORONARY INTERVENTION (PCI) PLANNING 
[0078] Referring again to FIG. 4, by providing the indicators 422 and 440 in the visual display 400, the clinician can make more accurate measurements of the lesion length and/or lumen diameter. The lesion length and/or lumen diameter are in turn used to select the stent length and diameter during PCI planning. For example, indicators 440, which are associated with intravascular images, at the proximal end and distal end of a lesion can be selected. By viewing the intravascular images, the shoulders of the lesion can be accurately identified. The clinician can then measure a length from the proximal shoulder to the 
[0082] The control options 470 can include an insert stent field 479. Selection of the insert stent field 479 can be a user input to modify the visual representation 710 to insert a graphical representation of the stent in, e.g., the graphical representation of the vessel 414. As illustrated in FIG. 9, the graphical representation of the vessel 414 includes stents 710 and 712. The parameters of the stent (e.g., the length, diameter, position) can be automatically determined by the computing device 110 or manually input by the clinician.

Jung (U.S. Patent Application Publication 20130018665) teaches:

[0067] Referring now to FIG. 12, there is shown system 1100 of FIG. 11 in another circumstance. Extension 1289 has entered intravascular portion 1117, substantially closing port 1299 to flow 1182. In some embodiments, hub 1192 can position extension 1289 in a controlled relation to anomaly 1174 by virtue of the imaging from sensor array 1121 and a controlled degree of axial and rotational position of extension 1289.

    PNG
    media_image5.png
    1285
    950
    media_image5.png
    Greyscale



[0038] ... The user may adjust the stent configuration by modifying the stent length, the stent diameter, as well as its location (Step 155). FIGS. 9a and 9b illustrate a full length virtual stent and user-adjusted length to make the virtual stent smaller, respectively.
Figure 9:

    PNG
    media_image6.png
    1067
    595
    media_image6.png
    Greyscale








Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
RG




/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127